UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q ☑ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 or ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-22664 Patterson-UTI Energy, Inc. (Exact name of registrant as specified in its charter) DELAWARE 75-2504748 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 10713 W. SAM HOUSTON PKWY N, SUITE 800 HOUSTON, TEXAS (Address of principal executive offices) (Zip Code) (281)765-7100 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes☑ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☑No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule12b-2 of the Exchange Act: Largeacceleratedfiler ☑ Accelerated filer ☐ Smallerreportingcompany ☐ Non-accelerated filer ☐ Emerging growthcompany ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes☐No☑ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 212,623,506 shares of common stock, $0.01par value, as of April 28, 2017 PATTERSON-UTI ENERGY, INC. AND SUBSIDIARIES TABLE OF CONTENTS PARTI— FINANCIAL INFORMATION Page ITEM1. Financial Statements Unaudited condensed consolidated balance sheets 3 Unaudited condensed consolidated statements of operations 4 Unaudited condensed consolidated statements of comprehensive loss 5 Unaudited condensed consolidated statement of changes in stockholders’ equity 6 Unaudited condensed consolidated statements of cash flows 7 Notes to unaudited condensed consolidated financial statements 8 ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 ITEM3. Quantitative and Qualitative Disclosures About Market Risk 34 ITEM4. Controls and Procedures 34 PARTII— OTHER INFORMATION ITEM 1. Legal Proceedings 35 ITEM 1A. Risk Factors 35 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 ITEM6. Exhibits 38 Signature 39 PARTI— FINANCIAL INFORMATION ITEM1.Financial Statements The following unaudited condensed consolidated financial statements include all adjustments which are, in the opinion of management, necessary for a fair statement of the results for the interim periods presented. PATTERSON-UTI ENERGY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited, in thousands, except share data) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $3,186 and $3,191 at March 31, 2017 and December 31, 2016, respectively Federal and state income taxes receivable Inventory Other Total current assets Property and equipment, net Goodwill and intangible assets Deposits on equipment purchases Deferred tax assets, net Other Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Total current liabilities Long-term debt, net of debt issuance cost of $1,476 and $1,563 at March 31, 2017 and December 31, 2016, respectively Deferred tax liabilities, net Other Total liabilities Commitments and contingencies (see Note 11) Stockholders' equity: Preferred stock, par value $.01; authorized 1,000,000 shares, no shares issued — — Common stock, par value $.01; authorized 300,000,000 shares with 209,729,770 and 191,525,872 issued and 166,329,164 and 148,133,255 outstanding at March 31, 2017 and December 31, 2016, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost, 43,400,606 and 43,392,617 shares at March 31, 2017 and December 31, 2016, respectively ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 PATTERSON-UTI ENERGY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands, except per share data) Three Months Ended March 31, Operating revenues: Contract drilling $ $ Pressure pumping Other Total operating revenues Operating costs and expenses: Contract drilling Pressure pumping Other Depreciation, depletion, amortization and impairment Selling, general and administrative Acquisition related expenses — Other operating income, net ) ) Total operating costs and expenses Operating loss ) ) Other income (expense): Interest income Interest expense, net of amount capitalized ) ) Other 17 16 Total other expense ) ) Loss before income taxes ) ) Income tax benefit ) ) Net loss $ ) $ ) Net loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average number of common shares outstanding: Basic Diluted Cash dividends per common share $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 PATTERSON-UTI ENERGY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited, in thousands) Three Months Ended March 31, Net loss $ ) $ ) Other comprehensive income, net of taxes of $0 for all periods: Foreign currency translation adjustment Total comprehensive loss $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 PATTERSON-UTI ENERGY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (unaudited, in thousands) Accumulated Common Stock Additional Other Number of Paid-in Retained Comprehensive Treasury Shares Amount Capital Earnings Income (Loss) Stock Total Balance, December 31, 2016 $ ) $ ) Net loss — — — ) — — ) Foreign currency translation adjustment — Equity offering — — — Exercise of stock options 10 — Issuance of restricted stock 33 — Forfeitures of restricted stock (9 ) — Stock-based compensation — Payment of cash dividends — — — ) — — ) Purchase of treasury stock — ) ) Balance, March 31, 2017 $ ) $ ) $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 PATTERSON-UTI ENERGY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation, depletion, amortization and impairment Deferred income tax benefit ) ) Stock-based compensation expense Net gain on asset disposals ) ) Tax expense on stock-based compensation — ) Amortization of debt issuance costs 87 Changes in operating assets and liabilities: Accounts receivable ) Income taxes receivable ) Inventory and other assets Accounts payable ) Accrued expenses ) ) Other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Proceeds from disposal of assets Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from equity offering — Dividends paid ) ) Repayment of long-term debt — ) Proceeds from borrowings under revolving credit facility — Repayment of borrowings under revolving credit facility ) — Net cash provided by (used in) financing activities ) Effect of foreign exchange rate changes on cash Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Net cash (paid) received during the period for: Interest, net of capitalized interest of $155 in 2017 and $185 in 2016 $ ) $ ) Income taxes $ $ Non-cash investing and financing activities: Net increase in payables for purchases of property and equipment $ $ Net (increase) decrease in deposits on equipment purchases $ ) $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 7 PATTERSON-UTI ENERGY, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.Basis of Consolidation and Presentation The unaudited interim condensed consolidated financial statements include the accounts of Patterson-UTI Energy, Inc. (the “Company”) and its wholly-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated. Except for wholly-owned subsidiaries, the Company has no controlling financial interests in any entity which would require consolidation. The unaudited interim condensed consolidated financial statements have been prepared by management of the Company pursuant to the rules and regulations of the United States Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been omitted pursuant to such rules and regulations, although the Company believes the disclosures included either on the face of the financial statements or herein are sufficient to make the information presented not misleading. In the opinion of management, all recurring adjustments considered necessary for a fair statement of the information in conformity with U.S. GAAP have been included. The unaudited condensed consolidated balance sheet as of December31,2016, as presented herein, was derived from the audited consolidated balance sheet of the Company, but does not include all disclosures required by U.S. GAAP. These unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes included in the Company’s Annual Report on Form10-K for the fiscal year ended December31,2016. The results of operations for the three months ended March31,2017 are not necessarily indicative of the results to be expected for the full year. The U.S.dollar is the functional currency for all of the Company’s operations except for its Canadian operations, which uses the Canadian dollar as its functional currency. The effects of exchange rate changes are reflected in accumulated other comprehensive loss, which is a separate component of stockholders’ equity. In 2017, the Company adopted new guidance for the presentation of deferred tax liabilities and assets and such guidance was applied retrospectively, resulting in the retroactive adjustment of current deferred tax assets, net and deferred tax liabilities, net as of December31, 2016.During the fourth quarter of 2016, the Company changed its reporting segment presentation, as the Company no longer considers its oil and natural gas exploration and production activities to be significant to an understanding of the Company’s results.The Company now presents the oil and natural gas exploration and production activities, pipe handling components and related technology business and Middle East/North Africa business as “Other,” and “Corporate” reflects only corporate activities.This change in segment presentation was applied retrospectively to all periods presented herein (See Note 6). The Company provides a dual presentation of its net loss per common share in its unaudited condensed consolidated statements of operations: Basic net loss per common share (“Basic EPS”) and diluted net loss per common share (“Diluted EPS”). Basic EPS excludes dilution and is computed by first allocating earnings between common stockholders and holders of non-vested shares of restricted stock. Basic EPS is then determined by dividing the earnings attributable to common stockholders by the weighted average number of common shares outstanding during the period, excluding non-vested shares of restricted stock. Diluted EPS is based on the weighted average number of common shares outstanding plus the dilutive effect of potential common shares, including stock options, non-vested shares of restricted stock and restricted stock units. The dilutive effect of stock options and restricted stock units is determined using the treasury stock method. The dilutive effect of non-vested shares of restricted stock is based on the more dilutive of the treasury stock method or the two-class method, assuming a reallocation of undistributed earnings to common stockholders after considering the dilutive effect of potential common shares other than non-vested shares of restricted stock. 8 The following table presents information necessary to calculate net loss per share for the three months ended March31,2017 and 2016 as well as potentially dilutive securities excluded from the weighted average number of diluted common shares outstanding because their inclusion would have been anti-dilutive (in thousands, except per share amounts): Three Months Ended March 31, BASIC EPS: Net loss $ ) $ ) Adjust for loss attributed to holders of non-vested restricted stock — Loss attributed to other common stockholders $ ) $ ) Weighted average number of common shares outstanding, excluding non-vested shares of restricted stock Basic net loss per common share $ ) $ ) DILUTED EPS: Loss attributed to other common stockholders $ ) $ ) Weighted average number of common shares outstanding, excluding non-vested shares of restricted stock Add dilutive effect of potential common shares — — Weighted average number of diluted common shares outstanding Diluted net loss per common share $ ) $ ) Potentially dilutive securities excluded as anti-dilutive 2. Acquisitions On December 12, 2016, the Company entered into an Agreement and Plan of Merger (the “merger agreement”) with Seventy Seven Energy Inc. (“SSE”).On April20, 2017, pursuant to the merger agreement, a subsidiary of the Company was merged with and into SSE, with SSE continuing as the surviving entity and one of the Company’s wholly owned subsidiaries (the “SSE merger”). Pursuant to the terms of the merger agreement, the Company acquired all of the issued and outstanding shares of common stock of SSE, in exchange for approximately 46.3million shares of common stock of the Company (net of 50% of the shares withheld to satisfy tax obligations upon vesting of SSE restricted stock units and excluding up to approximately 0.5 million shares to be issued on or before August18, 2017 to former holders of SSE restricted stock units that were granted on or after December12, 2016 for employee retention purposes). Concurrent with the closing of the merger, the Company repaid all of the outstanding debt of SSE totaling $472million ($403million net of cash from SSE).Based on the closing price of the Company’s common stock on April 20, 2017, the total fair value of the consideration transferred to effect the acquisition of SSE was approximately $1.5 billion.On April 20, 2017, following the SSE merger, SSE was merged with and into a newly-formed subsidiary of the Company named Seventy Seven Energy LLC (“SSE LLC”), with SSE LLC continuing as the surviving entity and one of the Company’s wholly owned subsidiaries.
